 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:17-CR-0229-TOR-12
 8                             Plaintiff,
                                                   ORDER GRANTING DEFENDANT’S
 9          v.                                     MOTION TO TRAVEL

10    TAMMY MARIE ALLEN,

11                             Defendant.

12         BEFORE THE COURT are Defendant’s Motion (and Amended Motion) to

13   Modify Conditions of Release to Permit Travel and Motion to Expedite. ECF Nos.

14   860, 861, 871. The motions were submitted for consideration without oral

15   argument. Having reviewed the file and the records therein, the Court is fully

16   informed.

17         On January 16, 2019, Defendant appeared before the Court and plead guilty

18   to one count of Possession with the Intent to Distribute 5 Grams or More of Actual

19   Methamphetamine, in violation of 21 U.S.C. § 841. At the hearing, the Court

20   scheduled sentencing for May 14, 2019, and allowed Defendant to remain released



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 1
 1   pursuant to the conditions of release previously imposed in this matter. Additional

 2   Condition of Release No. 14 requires the Defendant to remain in the Eastern

 3   District of Washington while this case is pending unless otherwise permitted by the

 4   Court. ECF No. 207 at 2-3. Defendant now requests to travel from her residence

 5   in Spokane to Hermiston, Oregon, to support her step-son who will be participating

 6   in a stock car racing event at the Hermiston Raceway from May 3-5, 2019. In

 7   support of her motion, Defendant states that neither the government nor her U.S.

 8   Probation Officer oppose her request, and she has provided the Court with her

 9   proposed travel itinerary under separate cover. Accordingly, for good cause

10   shown, the motions are granted.

11         IT IS HEREBY ORDERED:

12         1. Defendant’s Motions to Modify Conditions of Release to Permit Travel

13   and Motion to Expedite (ECF Nos. 860, 861, 871) are GRANTED.

14         2. Defendant is permitted to travel between the Eastern District of

15   Washington and Hermiston, Oregon, departing on May 3, 2019, and returning on

16   May 5, 2019.

17         3. Defendant shall notify her probation officer of her specific travel plans

18   no less than 24 hours before her departure and contact the United States

19   Probation Office immediately upon her return to the Eastern District of

20   Washington.



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 2
 1         4. All other terms and conditions of Defendant’s pre-trial supervision

 2   remain in effect.

 3         5. Defendant’s sentencing hearing scheduled for May 14, 2019, in Spokane,

 4   Washington, remains set.

 5         The District Court Executive is hereby directed to enter this Order and

 6   furnish copies to counsel and the United States Probation Office.

 7         DATED May 1, 2019.

 8

 9                                  THOMAS O. RICE
                             Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 3
